 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13466
     NADIA J. AHMED
 3   ALEXANDRA M. MICHAEL
     Assistant United States Attorneys
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     nadia.ahmed@usdoj.gov
 6   alexandra.m.michael@usdoj.gov

     Attorneys for the United States of America
 7

 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,
                                                     Case No. 2:19-cr-00025-RFB-VCF
11                   Plaintiff,
                                                     STIPULATION TO CONTINUE
12          v.                                       RESPONSE DEADLINE
                                                     (First Request)
13   MATTHEW CANNON,
14                   Defendant.
15
            IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
16
     TRUTANICH, United States Attorney, and NADIA AHMED and ALEXANDRA
17
     MICHAEL, Assistant United States Attorneys, counsel for the United States of America,
18
     and Loren Graham, Esq., counsel for Defendant MATTHEW CANNON, that the
19
     response for the Defendants Motion to Suppress Evidence (Docket 27), currently
20
                         3
                        X 2019, be vacated and continued until May 10, 2019.
     scheduled for May 10,
21
            This stipulation is entered into for the following reasons:
22
            1.      Counsel for the government has been in trial for the previous two week in the
23
     case of US v. Matthews; 2:15-cr-0062-APG, as well as multiple other office commitments.
24
 1          2. The Defendant is currently incarcerated and does not object to the continuance.

 2          3. Additionally, denial of this request for continuance could result in a

 3   miscarriage of justice.

 4          4. The additional time requested by this Stipulation is made in good faith and not

 5   for purposes of delay.

 6          DATED this 3rd day of May, 2019.

 7
       Respectfully submitted,
 8
       NICHOLAS A. TRUTANICH
 9     United State Attorney

10
                   s/ Nadia Ahmed                                  s/ Loren Graham
11     NADIA J. AHMED                                  LOREN GRAHAM, Esq.
       ALEXANDRA MICHAEL                               Counsel for the Defendant CANNON
12     Assistant United States Attorneys

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                                   Case No. 2:19-cr-00025-RFB-VCF
                    Plaintiff,
 4                                                     ORDER
            v.
 5
     MATTHEW CANNON,
 6
                    Defendant.
 7

 8          The ends of justice served by granting said continuance outweigh the best interest of
 9   the public and the defendant in a speedy sentencing, since the failure to grant said
10   continuance would be likely to result in a miscarriage of justice, would deny the parties
11   herein sufficient time and the opportunity within which to be able to effectively and
12   thoroughly prepare for trial, taking into account the exercise of due diligence.
13          IT IS THEREFORE ORDERED that the response to the Defendant’s Motion to
14   Suppress Evidence in the above-captioned matter currently scheduled for May 3, 2019, be
15                               May 10,
     vacated and continued to ___________________________, 2019.
16                 6th day of May, 2019.
            DATED ____
17

18                                                  RICHARD F. BOULWARE
                                                    United States District Court Judge
19

20

21

22

23

24
                                                3
